Citation Nr: 9928238	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-40 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness of $5,090.46 plus interest.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  

This case was before the Board in June 1998 at which time it 
was remanded so that a travel board hearing requested by the 
veteran on his substantive appeal could be scheduled and 
conducted.  

The veteran was advised by RO letter in March 1999 of a 
travel board hearing scheduled for April 1999.  This 
correspondence was sent to his address of record and was not 
returned.  No response was received from the veteran and he 
did not show up for the scheduled hearing.  The case was 
thereafter returned to the Board for further appellate 
review.  

The case was again remanded by the Board in May 1999, in 
part, to assure that all pertinent VA correspondence to 
include the March 1999 notice of the travel board hearing had 
been sent to the veteran at his correct mailing address.  
Pursuant to the remand, the RO obtained the veteran's current 
address and in July 1999 mailed correspondence providing him 
with the requisite information with respect to his appeal to 
include his hearing request.  This correspondence was not 
returned as undeliverable, but again no response was received 
from the veteran.  The case has now been returned to the 
Board for further appellate review.  

The Board would note that while VA has made a concerted 
effort to assist the veteran in the development of his waiver 
claim, the veteran last contacted VA on this matter late in 
1995, and he has failed to respond to all VA attempts to 
reach him since that time.  


FINDINGS OF FACT

1.  In September 1979, the appellant purchased a house in 
League City, Texas, using a home loan, which was guaranteed, 
in part, by VA.  

2.  In June 1990, the loan holder reported that the appellant 
defaulted on his mortgage payments beginning in March 1990.  
Efforts to reinstate the loan were unsuccessful and 
foreclosure proceedings were initiated.  

3.  In February 1991, the property was sold for an amount 
less than the unpaid principal balance, accrued interest, and 
expenses of foreclosure.  

4.  VA paid the lender's loan guaranty claim, and the related 
debt to the government, in the amount of $5,090.46, plus 
interest, was charged to the appellant.  

5.  The evidence demonstrates that the veteran was at fault 
in the creation of the debt and that recovery of the charged 
indebtedness from the veteran would not be unfair.  


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property, which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991);  38 C.F.R. § 1.964(a) (1998).

2. Recovery of the charged loan guaranty indebtedness would 
not be against equity and good conscience.  38 U.S.C.A. § 
5302 (West 1991);  38 C.F.R. §§ 1.964, 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that initially the veteran attempted to cure 
the mortgage defect, but later decided that he was unable to 
do so because he could not afford it.  The notice of 
intention to foreclose, received by VA in November 1990, 
reported that the veteran was still occupying the property at 
that time.  Previously, the property was said to have been 
vacant.  



In November 1994, the appellant requested a waiver of 
recovery of the loan guaranty indebtedness and his request 
was denied in February 1995.  

In support of his claim for waiver, the veteran pointed out 
that at the time of the default his wife had left him and he 
also had car problems.  Because of the loss of his wife's 
income and his increased expenses he was unable to correct 
his default on the mortgage. 

A statement furnished by the veteran in November 1994 showed 
that his monthly expenses approximated his monthly income.  A 
financial statement furnished in December 1994 showed that he 
had remarried in August 1994 and that his family's monthly 
expenses approximated its monthly income.  

Selected copies of income tax returns and W-2s from 1989 to 
1994 submitted by the veteran in April 1995 show income from 
his regular employment averaged about $36,000 per year.  
However, the veteran is also shown to be self employed in a 
second job, but he did not furnish sufficient information to 
determine his average income from this source over the same 
period.  

A financial statement furnished by the veteran in July 1995 
showed that the veteran's monthly family income exceeded 
monthly expenses by $113.  

In its remand of May 1999, the Board noted the lack of 
current financial information and remanded the case, in part, 
for such information.  The veteran was advised of the 
importance of furnishing this information in connection with 
his claim for waiver.  The veteran failed to respond to the 
RO's July 1999 request for additional financial information.  
Also, pursuant to the remand, the veteran was furnished an 
accounting of the creation of his $5,090.46 debt by RO letter 
in July 1999.  Again, no response was received from the 
veteran.  

Criteria

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964.  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  
"Equity and good conscience" involves a variety of elements.  
Particular emphasis, however, is placed upon the elements of 
the fault of the debtor and undue hardship.  38 C.F.R. § 
1.965(a).  The list of elements contained in the regulation 
is not, however, all-inclusive.  Ridings v Brown, 6 Vet. App. 
544, 546 (1994).  

The elements to be considered are: 

1) Fault of the debtor.  Where the actions of the debtor 
contribute to creation of the debt.  

2) Balancing of faults. Weighing fault of the debtor against 
VA fault.  

3) Undue hardship. Whether collection would deprive debtor or 
family of basic necessities.  

4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.  

5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.  

6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  38 C.F.R. § 1.965.  

Under pertinent law and VA regulations, no debt may be waived 
under the standard of equity and good conscience if fraud, 
misrepresentation or bad faith is found to exist.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

Analysis

The Board finds that the appellant has presented a claim 
supported by evidence, which leads to the belief that it is 
well grounded. 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board also notes, and agrees 
with, the RO's finding that there was no demonstrated fraud, 
misrepresentation of a material fact, or bad faith shown in 
this case which would preclude waiver consideration under 38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

In this case, the Board is hampered by the fact that, despite 
its remands, and the RO's requests for additional 
information, the requested information has not been 
forthcoming.  Indeed, the veteran has not contacted VA since 
late in 1995.  The veteran is attempting to establish that it 
would be against equity and good conscience to recover the 
debt, but he has failed to furnish information under his 
control that is pertinent to his claim.  

The veteran must bear some responsibility in the development 
of his case.  Because proceedings before the Board are ex 
parte and non-adversarial in nature, VA is required by 
statute and by case law to assist appellants in developing 
well-grounded claims.  38 U.S.C.A. § 5107.  However, "The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

If the appellant wished to fully develop his request for 
waiver, he had a corresponding duty to assist by providing 
the requested information.  The Board therefore holds that, 
even though the appellant's claim has not been fully 
developed, VA has fulfilled its duty to assist him.  The 
Board will proceed to evaluate the appellant's claim for 
waiver based on the evidence currently of record.


Fault

With respect to the element of fault, the evidence of record 
indicates that the appellant failed to make timely monthly 
mortgage payments.  The Board notes that according to the 
record, the veteran was given the last chance to cure the 
default by paying the loan holder the full amount owed, but 
did not do so.  While the veteran contends that he could not 
have made this payment, the record as it stands does not 
support the veteran's claim.  

The record shows that he was gainfully employed during this 
critical period and while he did suffer the loss of his 
spouse's income, there is insufficient evidence to establish 
that this resulted in an inability to keep up the mortgage.  
As noted above, the veteran has failed to take advantage of 
the opportunity to offer additional evidence to support his 
contentions in this regard.  

His failure to make timely payments and to make up the 
overdue back payments was contrary to the provisions of his 
loan and resulted in the default and eventual foreclosure.  
The veteran is shown to have had some degree of control over 
correcting the default, but failed to act in a responsible 
manner.  Thus, the Board finds ample evidence of fault on the 
part of the veteran in the creation of the loan guaranty 
indebtedness.  

The veteran argues that his former spouse was, in part, 
responsible for the default, but he has failed to offer any 
evidence in this regard other than his own self-serving 
statement.  He has furnished no corroborating evidence to 
support his allegation and such is not otherwise established 
in the record.  The veteran had an obligation to comply with 
the provisions of his home loan, but this was an obligation 
that he failed to meet through his failure to make timely 
payments of the amounts due.  Thus, it can not be said that 
the veteran was not at fault in the creation of the loan 
guaranty indebtedness.  


Balancing of faults

The fault of the debtor is described above.  VA, on the other 
hand, is shown to have adequately carried out its 
responsibilities as prescribed by law and the appellant has 
voiced no complaints in this regard.  

It is neither contended nor shown that VA was deficient in 
notifying the appellant in a timely fashion at every step of 
the process or that VA was uncooperative with the veteran or 
the lending institution.  Foreclosure appears to have been 
accomplished with minimal delay after the default by the 
veteran.  After reviewing the record on appeal, the Board can 
find no indication that the actions of VA contributed in any 
way to the loss of the property.  

Undue hardship

As to the element of undue or financial hardship, the Board 
notes that the appellant has not been forthcoming with 
respect to information concerning his family's financial 
status.  As noted above, he last furnished financial 
information in July 1995 at which time he reported his 
monthly income exceeded his monthly expenses by $113.  Since 
then, however, he has not responded to the requests for 
certain tax returns and additional financial information, 
including the latest request prompted by the Board's May 1999 
remand.  

Since the veteran has not provided the information requested 
to shed light on his family's past and present financial 
situation, the evidence of record is insufficient to show 
that collection of the debt would deprive the appellant or 
his family of the basic necessities of life.  Furthermore, 
there is no current evidence of record which indicates that 
he cannot repay the loan guaranty indebtedness, particularly 
if he was allowed to make payments in installments over a 
period of time.  38 C.F.R. § 1.917. 




Defeat the purpose

There is no indication contained in the record that 
recovering the loan guaranty debt owed to VA would in any way 
defeat the purpose of the laws and regulations providing home 
loans to veterans.  This principle is inapplicable to this 
case.

Unjust enrichment

Since the veteran has not provided VA with information to the 
contrary, the Board concludes that his failure to make 
restitution would result in unfair gain to him.  In this 
regard, the record shows that after defaulting, the veteran 
remained in the residence for an indeterminate period of time 
without paying the mortgage or any rental charges.  

Thus, since he did not pay for housing during his period of 
occupancy, he would be unjustly enriched to that extent, if 
the debt were not repaid.  Finally, the Board notes that the 
veteran's obligation to VA should be repaid as it carries the 
same weight as any other obligations he may have.  

Changing position to one's detriment

There is no indication contained in the record that the 
appellant relied upon VA to his detriment and therefore this 
principle is also inapplicable to this case.  

Conclusion

After having carefully reviewed all of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for waiver.  In the 
judgment of the Board, and for the reasons stated above, the 
standard of equity and good conscience calls for repayment of 
the entire amount of the loan guaranty indebtedness, plus 
accrued interest thereon.  


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

